SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

514
KA 14-00868
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ALPHONSE B. LASSITER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KELLY CHRISTINE WOLFORD
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Victoria M.
Argento, J.), rendered January 31, 2014. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the second degree (Penal Law
§ 160.10 [2] [b]). Contrary to defendant’s contention, the record
establishes that his waiver of the right to appeal was knowing,
intelligent and voluntary (see People v Lopez, 6 NY3d 248, 256), and
we conclude that the valid waiver encompasses his challenge to the
severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737; cf.
People v Maracle, 19 NY3d 925, 928).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court